DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 08/04/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claim 12 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 05/04/22 is overcome by the Applicant’s amendments.

4.	The rejection of Claims 1-10, 13-16, 18, and 19 under 35 U.S.C. 102(a)(2) as being anticipated by Jang et al. (WO 2019/190230 A1) as set forth in the Non-Final Rejection filed 05/04/22 is overcome by the Applicant’s amendments.

5.	The rejection of Claims 1-3, 5-7, 9-16, 18, and 19 under 35 U.S.C. 103 as being unpatentable over Pan et al. (WO 2018/103745 A1) as set forth in the Non-Final Rejection filed 05/04/22 is herein amended due to the Applicant’s amendments.

6.	The rejection of Claim 17 under 35 U.S.C. 103 as being unpatentable over Pan et al. (WO 2018/103745 A1) in view of Kim et al. (US 2004/0067387 A1) as set forth in the Non-Final Rejection filed 05/04/22 is NOT overcome by the Applicant’s amendments.

7.	The rejection of Claims 11 and 12 under 35 U.S.C. 103 as being unpatentable over Jang et al. (WO 2019/190230 A1) as set forth in the Non-Final Rejection filed 05/04/22 is overcome by the Applicant’s amendments.

8.	The rejection of Claim 17 under 35 U.S.C. 103 as being unpatentable over Jang et al. (WO 2019/190230 A1) in view of Kim et al. (US 2004/0067387 A1) as set forth in the Non-Final Rejection filed 05/04/22 is overcome by the Applicant’s amendments.

Examiner’s Note
9.	The Office has relied on national phase publication US 2019/0237674 A1 as the English equivalent of PCT publication WO 2018/021854 A1 (herein referred to as “Cha et al.”).

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1-10, 13-16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cha et al. (WO 2018/021854 A1).
	Regarding Claims 1-10, 13-16, and 19, Cha et al. discloses the following compound:

    PNG
    media_image1.png
    371
    408
    media_image1.png
    Greyscale

(page 59) such that n = 1, Rb = hydrogen, Ra = biphenyl, Rc-e = hydrogen, and R1 = Applicant’s Formula 2 (with L = unsubstituted arylene having 18 carbon atoms (triphenylene) and R2-3 = unsubstituted aryl group having 6 or 12 carbon atoms (phenyl or biphenyl)) of Applicant’s Formula 1.  Cha et al. further discloses an organic electroluminescent (EL) device comprising the following layers (in this order):  substrate (1), anode (2), hole-injecting layer (5), hole-transporting layer (6), light-emitting layer (3), electron-transporting layer (7), and cathode (4) (Fig. 2; [0023]); its inventive compounds comprise the light-emitting layer as host material, which is in combination with dopant material including phosphorescent iridium- or platinum-based complexes ([0134], [0146]-[0148]).  Notice that the light-emitting layer is inherently a hole-blocking layer, as it is the site of electron-hole recombination.  

Regarding Claim 18, notice that any one of the hole-transporting layer and the electron-transporting layer can be considered part of the light-emitting layer (the entirety of which is inherently a light-emitting layer); the materials comprising such layers can be defined as additional host materials of a light-emitting layer (which comprises a nonuniform concentration of emitter).

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating
 	obviousness or nonobviousness.

14.	Claims 1-3, 5-7, 9-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (WO 2018/103745 A1).
	Regarding Claims 1-3, 5-7, 9-16, and 19, Pan et al. discloses carbazole compounds of the following form:

    PNG
    media_image2.png
    211
    282
    media_image2.png
    Greyscale

(page 3) where Ar2-3 includes groups such as:

    PNG
    media_image3.png
    87
    167
    media_image3.png
    Greyscale

(page 7); an embodiment is disclosed:

    PNG
    media_image4.png
    139
    198
    media_image4.png
    Greyscale

(page 18) such that n = 1, Rb = hydrogen, and Ra = phenanthryl of Applicant’s Formula 1.  The compound can be substituted by 10-40% deuterium ([0106]).  However, Pan et al. does not explicitly disclose an embodiment that fully reads on Applicant’s Formula 1, particularly in regards to the nature of the R1 group.  Nevertheless, it would have been obvious to modify the compound (above) as disclosed by Pan et al. such that Rc-e = hydrogen and R1 = Applicant’s Formula 2 (L = single bond and R2-3 = unsubstituted aryl group having 6 carbon atoms (phenyl)) (corresponds to Compound 10 as recited in Claim 11).  The motivation is provided by the fact that the modification merely involves change in position of the substituted triazinyl group (by one on the fused benzene ring), producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from the scope of Pan et al.’s general formula), thus rendering the production predictable with a reasonable expectation of success.
	Pan et al. further discloses an organic electroluminescent (EL) device comprising the following layers:  anode, hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer, electron-injecting layer, and cathode ([0221]-[0222], [0270]); the light-emitting layer comprises host material and emitter (dopant material), the latter of which includes phosphorescent metal complexes ([0176], [0180], [0274]).  Pan et al. discloses its inventive compounds to be used as electron-transporting, electron-injecting, hole-blocking, and/or host material ([0105]).

	Regarding Claim 18, notice that any one of the hole-transporting layer and the electron-transporting layer can be considered part of the light-emitting layer (the entirety of which is inherently a light-emitting layer); the materials comprising such layers can be defined as additional host materials of a light-emitting layer (which comprises a nonuniform concentration of emitter).

15.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (WO 2018/103745 A1) as applied above and in further view of Kim et al. (US 2004/0067387 A1).
	Pan et al. discloses the device of Claim 16 as shown above.  Pan et al. discloses an organic electroluminescent (EL) device comprising a light-emitting layer which comprises host material and emitter (dopant material), the latter of which includes phosphorescent metal complexes ([0176], [0180], [0274]).  However, Pan et al. does not explicitly disclose the metal complex as recited by the Applicant.
	Kim et al. discloses phosphorescent dopant material (to be used as emitter in combination with host material) comprising the light-emitting layer of an organic EL device; such material includes tris(2-phenylpyridine)iridium for the production of “highly-efficient” organic EL devices ([0121]).  It would have been obvious to incorporate phosphorescent metal complexes such as tris(2-phenylpyridine)iridium as emitter to the light-emitting layer of the organic EL device as disclosed by Pan et al.  The motivation is provided by the disclosure of Kim et al., which teaches known and viable phosphorescent metal complexes for use as emitters for the production of highly-efficient organic EL devices.  
	Notice that the ligand 2-phenylpyridine =  

    PNG
    media_image5.png
    135
    72
    media_image5.png
    Greyscale

(with Rx = Rz = hydrogen).

16.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (WO 2018/021854 A1) as applied above and in further view of Kim et al. (US 2004/0067387 A1).
	Cha et al. discloses the device of Claim 16 as shown above in the 35 U.S.C. 102(a)(1) rejection.  Cha et al. discloses that its inventive compounds comprise the light-emitting layer as host material, which is in combination with dopant material including phosphorescent iridium- or platinum-based complexes ([0134], [0146]-[0148]).  However, Cha et al. does not explicitly disclose the metal complex as recited by the Applicant.
	Kim et al. discloses phosphorescent dopant material (to be used as emitter in combination with host material) comprising the light-emitting layer of an organic EL device; such material includes tris(2-phenylpyridine)iridium for the production of “highly-efficient” organic EL devices ([0121]).  It would have been obvious to incorporate phosphorescent metal complexes such as tris(2-phenylpyridine)iridium as emitter to the light-emitting layer of the organic EL device as disclosed by Cha et al.  The motivation is provided by the disclosure of Kim et al., which teaches known and viable phosphorescent metal complexes for use as emitters for the production of highly-efficient organic EL devices.  
	Notice that the ligand 2-phenylpyridine =  

    PNG
    media_image5.png
    135
    72
    media_image5.png
    Greyscale

(with Rx = Rz = hydrogen).

Response to Arguments
17.	The Applicant has argued on pages 33-35 for novelty based on unexpected results.  The data in the present Specification as well as the 1.132 Declaration have been carefully reviewed.  However, the Office finds the data unpersuasive as it is not commensurate with the scope of the claims.  Notice the data has only tested Compounds 16 and 19 which cannot be reasonably be said to be representative of the full scope of Applicant’s Formula 1 (for instance, Rc-e = hydrogen only in the tested compounds).  

Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786